In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00400-CR
      ___________________________

          RADU CHIVU, Appellant

                     V.

           THE STATE OF TEXAS


    On Appeal from the 16th District Court
           Denton County, Texas
        Trial Court No. F17-2073-16


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Radu Chivu was convicted of aggravated assault on October 23,

2019. See Tex. Penal Code Ann. § 22.02. On January 6, 2020, the trial court granted

Appellant’s motion for a new trial and set aside the conviction. By letter dated

January 23, 2020, we notified the parties of our concern that we lack jurisdiction

because there is no longer a judgment of conviction in this case and cautioned that we

would dismiss the appeal unless any party filed a response showing grounds for

continuing the appeal. See Tex. R. App. P. 43.2(f), 44.3; Shipp v. State, No. 02-17-

00362-CR, 2019 WL 153767, at *1 (Tex. App.—Fort Worth Jan. 10, 2019, no pet.)

(mem. op., not designated for publication). We have received no response. We

therefore dismiss the appeal for want of jurisdiction. Tex. R. App. P. 43.2(f), 44.3.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 27, 2020




                                           2